929 F.2d 691Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Mason BOYD, Plaintiff-Appellant,v.E.E. COOLEY, Sheriff, Eddie Stancil, Detective, AndersonCounty Law Enforcement, Defendants-Appellees.
No. 91-6775.
United States Court of Appeals, Fourth Circuit.
Submitted March 7, 1991.Decided April 5, 1991.

Appeal from the United States District Court for the District of South Carolina, at Anderson.  Falcon B. Hawkins, Chief District Judge.  (CA-87-2280)
Charles Mason Boyd, appellant pro se.
Raymond Allen Tate, Jr., Cary Calhoun Doyle, Sr., Doyle & O'Rourke, Anderson, S.C., for appellees.
D.S.C.
AFFIRMED.
Before MURNAGHAN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Charles Mason Boyd appeals from the district court's order denying Boyd's Fed.R.Civ.P. 60(b) motion.  Our review of the record and the district court's opinion discloses that the district court did not abuse its discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Boyd v. Cooley, CA-87-2280 (D.S.C. Jan. 9, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.